Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
			              REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 11-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (US 2013/0178591 A1).
Jin et al teach a product comprising ester linkages and hydroxyl functional groups obtained from a hydroxyl benzoic acid and an epoxy resin of a cyclohexane dimethanol in [0068-0070].  The hydroxyl benzoic acid and epoxy resin of a cyclohexane dimethanol would meet the instant aromatic mono-carboxylic acid b) and  would meet claims 19-20.
Jin et al teach a coating composition comprising organic solvents in [0138] meeting claim 14.
	Thus, the instant invention lacks novelty.

Claims 1, 2, 4, 5, 7, 9-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2013/0178591 A1).
The instant claims 5, 7, 9, 10, 16, 17 and 22 further recite other limitations over Jin et al discussed above.
Jin et al teach further utilization of an additional aromatic dicarboxylic acid in [0072].  Jin et al teach a product comprising ester linkages and hydroxyl functional groups obtained from an aromatic dicarboxylic acid and an epoxy resin of a cyclohexane dimethanol which is further reacted with a benzoic acid in a reaction Scheme (III) of [0074].  Jin et al teach further utilization of monofunctional reactants such as cyclohexane monocarboxylic acid of the instant claims 5 and 22 in [0075] and non-aromatic diacids (i.e., dicarboxylic acids) of the instant claims 7 and 22 in [0079].
Thus, further utilization of the cyclohexane monocarboxylic acid or non-aromatic dicarboxylic acids in the reaction Scheme (III) would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 
Although Jin et al does not specific an amount of aromatic dicarboxylic acid in the reaction Scheme (III), the examples teach utilization of less than 15 wt.% of aromatic dicarboxylic acid and thus the reaction Scheme (III) utilizing less than 15 wt.% of aromatic dicarboxylic acid would make the instant invention obvious.  Also, further reaction of the products from the examples with hydroxyl benzoic acid would be obvious in view of the reaction Scheme (III). 
Jin et al further teach a weight average molecular weight of 500 to 500 000 or 7,000 to 30,000 in [0087] and in the examples which would be expected to yield the polydipersity of 3.50 or less of claim 9 and a hydroxyl value of at least 50 mg KOH/g of claim 10 and see the following case laws. 
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Jin et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Again, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2013/0178591 A1) as applied to claims1, 2, 4, 5, 7, 9-17 and 19-22 above, and further in view of Karim et al (US 6,057,382).
The instant invention further recites a hydrogenated non-aromatic epoxy functional compound a) (such as EPONEX 1510 used in the example) over Jin et al.
Jin et al teach further employing epoxy resins prepared from cycloaliphatic hydroxyl-containing materials in [0058].
Karim et al teach various commercially available epoxy resins including the EPONEX 1510 (i.e. hydrogenated bisphenol A-epichlorohydrin based epoxy resins at col. 4, lines 35-38.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the EPONEX 1510 taught by Karim et al in Jin et al since Jin et al teach further employing epoxy resins prepared from cycloaliphatic hydroxyl-containing materials absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 3, 6, 8, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2013/0178591 A1) as applied to claims 1, 2, 4, 5, 7, 9-17 and 19-22 above, and further in view of Dervan et al (US 4,812,535) and Karim et al (US 6,057,382).
The instant invention further recites a hydrogenated non-aromatic epoxy functional compound a) (such as EPONEX 1510 used in the example) and polyisocyanate crosslinker as well as an additional non-aromatic mono-carboxylic acid further comprising a hydroxyl group and cyclic ester reactant such as lactone over Jin et al.
Dervan et al teach various diepoxides such as cycloaliphatic diepoxide resins including Eponex from Shell Chemical Company at col. 5, lines 30-31.  
Dervan et al teach utilization of epsilon-caprolactone for modifying an epoxy-polyester in example 1 and at col. 9, line 28 to col. 10, line 57 as well as polyisocyanate crosslinker in claim 1.  Dervan et al further teach utilization of the non-aromatic mono-carboxylic acid further comprising a hydroxyl group such as 2,2-bis(hydroxymethyl) propionic acid and the Eponex in example 4.

	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the EPONEX, 2,2-bis(hydroxymethyl) propionic acid, epsilon-caprolactone and/or polyisocyanate crosslinker taught by Dervan et al in Jin et al since Jin et al teach further employing epoxy resins prepared from cycloaliphatic hydroxyl-containing materials and the polyisocyanate crosslinker is one of the well-known crosslinkers and since the 2,2-bis(hydroxymethyl) propionic acid and epsilon-caprolactone are well-known reactants for obtaining epoxy-polyester resins, as taught by  Dervan et al and since Dervan et al teach the Eponex encompassing the commercially available epoxy resins such as the EPONEX 1510 (i.e. hydrogenated bisphenol A-epichlorohydrin based epoxy resins)  taught by Karim et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 9-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 4,252,935) in view of Jin et al (US 2013/0178591 A1).
 non-aromatic mono-carboxylic acid further comprising a hydroxyl group) in example III. 
Anderson et al teach a coating composition comprising a crosslinker such as aminoplast and isocyanate and organic solvents as well as pigments at col. 3, line 33 to col. 4, line 55 and in example IV in which the instant amount of claim 4 is taught..  Anderson et al teach a ratio of an acid and an epoxy group being 0.8 to 1.2 in claim 6 which would encompass the recited ratio of claim 11.
Anderson et al teach that the esters have a relatively low molecular weight requiring a low amount of solvents at col. 3, lines 17-24 and thus the ester product of the example III would be expected to have the polydipersity of 3.50 or less of claim 9 and a hydroxyl value of at least 50 mg KOH/g of claim 10.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123. 
The instant invention further recites an aromatic mono-carboxylic acid b) over Anderson et al.
Jin et al teach utilization of the aromatic mono-carboxylic acid such as (hydroxyl) benzoic acid in reaction Schemes (II) and (III) at pages 8 and 9.  Especially the Schemen (III) teaches a terminal group of the benzoic acid.  Jin et al further implythat the ester obtained by the hydroxyl benzoic acid (i.e., Scheme (II)) and benzoic acid as the terminal group (i.e., Scheme (III)) would improve coating performance in [0010].
 the aromatic mono-carboxylic acid such as (hydroxyl) benzoic acid taught by Jin et al for a terminal modification of the product of the example III Anderson et al since Jin et al further imply the terminal group of the benzoic acid would improve coating performance absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 2, 4, 7, 9-11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5,852,163) in combination with Doorakian et al (US 4,438,254).
Chen et al teach a reaction of bisphenol A-diglycidyl ether, adipic acid (i.e., non-aromatic polycarboxylic acid) and benzoic acid (i.e., aromatic mono-carboxylic acid b) ) in example 1.  
The instant invention further recites a non-aromatic epoxy functional compound a) over Chen et al.
Chen et al teach incorporated US 4,438,254 for other diepoxides at col. 3, lines 53-56.  US 4,438,254 teaches various diepoxides including derivatives of cycloaliphatic polyepoxides at col. 4, lines 25-35.
 diepoxides including derivatives of cycloaliphatic polyepoxides taught by Doorakian et al (US 4,438,254) in the example 1 of Chen et al since the incorporated US 4,438,254 teaches various diepoxides including derivatives of cycloaliphatic polyepoxides absent showing otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5,852,163) in combination with Doorakian et al (US 4,438,254) as applied to claims 1, 2, 4, 7, 9-11, 21 and 22 above, and further in view of Karim et al (US 6,057,382).
The instant claim 3 further recites a hydrogenated non-aromatic epoxy functional compound a) (such as EPONEX 1510 used in the example) over Chen et al.
Chen et al teach incorporated US 4,438,254 for other diepoxides at col. 3, lines 53-56.  US 4,438,254 teaches various diepoxides including derivatives of cycloaliphatic polyepoxides at col. 4, lines 25-35.
Karim et al teach various commercially available epoxy resins including the EPONEX 1510 (i.e. hydrogenated bisphenol A-epichlorohydrin based epoxy resins) at col. 4, lines 35-38.
 as taught by Karim et al and since the incorporated US 4,438,254 teaches various diepoxides including derivatives of cycloaliphatic polyepoxides absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 11-15, 17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5,852,163) in combination with Doorakian et al (US 4,438,254) as applied to claims 1, 2, 4, 7, 9-11, 21 and 22 above, and further in view of Jin et al (US 2013/0178591 A1).
Chen et al teach various applications including a coating at col. 5, line 61.
The instant invention further recites a coating composition comprising a crosslinker, non-aqueous solvents and colorants over Chen et al.
Jin et al teach a curable coating composition further comprising a crosslinker such as amino formaldehyde (i.e., aminoplast) in [0095], organic solvents in [0098] and pigments and dyes in [0100].
 crosslinker such as amino formaldehyde (i.e., aminoplast), organic solvents and pigments and dyes used in the coating composition taught by Jin et al in Chen et al and Doorakian et al thereof since Chen et al teach various applications including a coating absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






THY/Jan 9, 2022                                                    /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762